364 U.S. 285 (1960)
CALIFORNIA COMPANY
v.
COLORADO ET AL.
No. 86.
Supreme Court of United States.
Decided October 10, 1960.
APPEAL FROM THE SUPREME COURT OF COLORADO.
John P. Akolt, V. P. Cline and Francis R. Kirkham for appellant.
Duke W. Dunbar, Attorney General of Colorado, Frank E. Hickey, Deputy Attorney General, and Fred M. Winner and Carl W. Berueffy, Special Assistants to the Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.